Emission performance standards for new passenger cars (debate)
The next item is the report by Mr Sacconi, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles - C6-0022/2008 -.
Mr President, ladies and gentlemen, we have 'saved the best for last', as they say. This report was the first to be finished, exactly two weeks ago, and strangely enough it is the last to be debated.
First of all and quite sincerely I must thank everyone who has worked on this report, particularly the delegation, among many, from the French Presidency. I too would like to mention Mr Léglise-Costa, who led this initiative with great professionalism. Together we have found an intelligent solution to the issue, at perhaps the most difficult time imaginable, that is to say when the motor industry is in the throes of an appalling crisis.
On close examination, this result was by no means a foregone conclusion, not least considering how this report's journey began, with all the controversy when the Commission adopted the corresponding proposal last December. Yet we have succeeded not only in seeing it through, but also in achieving three things at once: we have stepped up our efforts, enhanced our strategy and introduced greater flexibility.
I say we have stepped up our efforts because, as you know, the priority proposed by Parliament has been agreed; that is to say, a long-term reduction target has been included, of 95 grams of CO2 per kilometre by 2020. This is obviously important because it brings this sector into line with others covered by other legislative instruments such as the emissions trading scheme, but also, and above all, because it allows companies to plan their investment, innovation and research accordingly, which I believe is crucial at this difficult time.
Secondly, I say we have enhanced our strategy for the reasons that Mrs Corbey explained a short while ago: we have in fact helped to shape the future by encouraging eco-innovations and subjecting them to rigorous controls; we have encouraged research into new engines, or new fuels, shall we say; and we have introduced a system of super credits for vehicles with exceptionally low emissions. This opens up a strategic outlook that will, of course, hinge on the review in 2015 of the testing systems used to produce accurate and credible measurements of how much the various technologies help to reduce emissions.
Finally, we have introduced greater flexibility, as I said, because, as we have managed to strengthen the regulation, it has been possible, reasonable and fair to allow businesses to take a gradual approach, phasing in the new measures between 2012 and 2015. At the same time, as you will be aware, we have reformulated the procedures in such a way that they still enable us to persuade companies to make investments that will put them in a position to meet their own specific reduction targets, while at the same time facilitating their transition to the new system.
I would like to say again how pleased I am with this proposal; it is, I believe, a great work of industrial policy. It is shame that we do not have the power or all the tools we need to be able to intervene with other instruments or other levers, and I hope that under the Commission's coordination all the Member States will adopt intelligent policies to encourage demand, using forms of eco-taxation, for instance, as the French Government has done for its part, in order to prevent any distortion of competition. This would be an extremely useful additional measure in terms of replacing existing, obsolete vehicles, while permitting more efficient cars to be placed on the market on a large scale.
I hope that today we will also have the pleasure of finding out the Commission's opinion on this compromise, since up to now it has not been stated officially.
Mr President, I would like to very sincerely thank the rapporteur, Mr Sacconi, because this is a difficult issue, and the current, real and serious industrial and social crisis in Europe has not reduced its seriousness.
Moreover, we are dealing with something that is basically quite emblematic of our urban ways, the way we move around, our way of life, our industry, our society. It was therefore an impossible bet on a subject, moreover, in which there are many consumer countries and few producers, in reality. It was therefore very complex.
The Commission had already initially done this very difficult task, as far as possible. The rapporteur and Parliament have adjusted the realm of possibility and I believe that, with the prospect of the 95 grams, the details of which will be re-established in 2013, but which have now been clearly set out, manufacturers now have visibility and are going to be able to integrate technology in order to get there by 2020.
We are currently not sure what the emissions are from the existing stock. We only know about the stock that has been sold, which is not far off 160 grams. The target is 95 grams, and the current stock is probably at more than 200 grams. This is the extent of the challenge. It is really a very spectacular step forward. I do not know what the Commission will say now, but insofar as it has conducted this project from the start with so much intelligence, expertise and finesse, I have no doubt that all of this will end in a consensus.
Mr President, the proposed legislation on carbon dioxide and cars will, for the first time, establish binding emission targets for the automotive industry. At the same time, it is an important tool in helping the Member States to achieve their emission targets within the framework of the proposal on effort sharing between the Member States.
The compromise agreement achieved introduces a series of changes to the Commission's proposal. They include the gradual adoption of targets between 2012 and 2015, lower fines for the first 3 grams by which manufacturers exceed their targets up to 2018 and, finally, the provision for taking account of eco-innovations, which are disregarded today when measuring emissions during test cycles.
These amendments could also be seen as a watering down of the Commission's proposal. The proposal for a compromise on a long-term basis, by setting a long-term target for emissions from all new cars in the order of 95 grams per kilometre by 2020, offsets these losses. By incorporating the target in question, the legislation will achieve approximately one-third of the reductions needed in the sectors outside the emissions trading scheme, which is approximately what we had initially calculated for 2020.
The compromise agreement achieved benefits both the environment and consumers, who will save money from lower fuel bills. It will also provide stability in investments, allow manufacturers to predict movements, strengthen innovation and result in greater investment in research and development. Thus it will offer manufacturers the advantage of the initiative to move on global markets, where the demand for ecological cars is expected to increase, and by extension it will improve the competitiveness of the automotive industry in Europe. I should like to thank the rapporteur, Mr Guido Sacconi, for the important contribution which he made in achieving the agreement and I trust that you will support the compromise agreement in the vote tomorrow.
Mr President, on behalf of the Committee on Industry, Research and Energy, I should like to thank the rapporteur, Guido Sacconi. He headed a good and fair negotiation and I think that the result can be seen for itself. The outcome of the negotiations in the trialogue reflects some of the basic points demanded by the Committee on Industry. We demanded ambitious targets for 2020, we demanded a slow phasing in, we want a fair distribution of the burden, and we want ecological innovations; the recognition of eco-innovations also had a broad majority. We want to treat niche vehicles and small series separately and the only point which is still under discussion is the size of fines. I am convinced that we could reduce the fines still further and still achieve the effect. This is the first time we have had binding targets and these binding targets will exert the necessary pressure. It is an ambitious programme and deserved agreement.
If we judge all this like the Group of the Greens/European Free Alliance, then you have to say that they want to kill the cow that is supposed to provide the milk. Others want to milk it constantly without feeding it. We have found a reasonable compromise and that is how it should be.
on behalf of the PPE-DE Group. - Mr President, let me begin by paying a genuine heartfelt tribute to Guido Sacconi's work on this. It has been a pleasure to work with him. One of these days I may even learn Italian and be able to communicate with him properly, though he is leaving Parliament next year. He has done a fantastic job on this regulation.
Europe's car industry is particularly significant. It is very important in many ways: millions of people in Europe depend for their jobs and their livelihood on this very important and in some respects cutting-edge industry. It certainly accounts for a major proportion of our manufacturing export outlet. Through various measures we have succeeded in exporting much of the rest of our manufacturing capacity outside Europe. We have to be very careful that we do not do the same with the car industry.
I have to say that I thought the original Commission proposal was too draconian and placed too many burdens on the car industry, and large parts of it were probably unachievable without major change within industry.
However, we have now arrived at a very good and acceptable compromise. It was important that instead of always wielding the big stick we left some space for carrots. I think we have done that now: we have put in incentives for the manufacturers to develop cleaner and greener technology rather than threatening them all the time with swingeing penalties.
We must never forget the important role that the Member States will need to play in this, in terms of adjusting their tax systems to make the incentives for buying cleaner and greener cars much more attractive.
It is a good proposal now, and my group will support it in the vote tomorrow. I thank Guido Sacconi once again for his work. I think that, after much negotiation, much argument and much debate, we have reached an acceptable compromise, and I pay tribute to the French presidency for that. Albeit, I think the whole first-reading process is severely flawed, and I hope we do not adopt this for future legislative acts.
Mr President: 'When Europe meets a good idea, they go around the world together'. By giving this quote by President Mitterrand, I wanted to point out that this climate change package is an opportunity, a real chance for the development of our territory.
The CO2 regulation for new cars that is part of this approach is the result of a compromise, as our colleague, Guido Sacconi, said, whom I congratulate.
As with any compromise, we can look at it as a glass half full or a glass half empty. However, the target of 95 grams of CO2 per kilometre by 2020 perfectly fits with the technological revolution, the ambition and the philosophy that we want to see emerge in industrial policies for the vehicle sector, which is being seriously affected by the crises, and it gives perspective on the compromise.
However, this industrial situation requires several ingredients: the financial capacity of the Union to invest, to create a real European adjustment fund for a non-carbon economy, in particular in the vehicle research sector, and to bring together the employees of the sectors concerned through the creation of a consultative committee on climate change, in order to give direction to the social dialogue.
The crises and the demands of the fight against climate change mean that we urgently need to generate new industrial policies based on this capacity to anticipate, to manage the social dialogue and to develop employment. 'A wise man cures ambition with ambition itself'.
The MEPs from the Socialist Group in the European Parliament therefore remembered ...
(The President cut off the speaker)
Mr President, this part of the climate package is one of the most important parts, because the automotive industry lies at the heart of the economies of many of our Member States. That is why this chapter had to be closed now, so that the automotive industry can focus on the crisis plaguing it and will not need to keep battling with what figures it must or can achieve.
We need security of planning and this package gives us security of planning. It is a now-or-never package. It is a now-or-never decision, because if we do not get it through now, if we were to go now to second reading, then we would not get an automotive regulation. For this reason and because it is a special omen, I should like to congratulate Guido Sacconi.
It was not easy, when he took over as rapporteur for this difficult part, to strike a balance here. He has managed to do so. I have to say, I have the highest respect for your work, because you have managed in this report to create incentives for industry but, at the same time, to introduce fines which, as Werner Langen said, are perhaps a little high, but which achieve a paradigm shift, which is precisely what we need here.
We cannot keep pummelling away at the automotive industry by saying you have not achieved your own targets. What about when the automotive industry developed the Smart car, the Lupo, the A2, and no one bought them? Cars in showrooms do no good whatsoever. However, now we are in a phase in which, as a result of the economic situation and as a result of the legislation we are preparing here, the transition to a new era of mobility can be achieved.
That is why I believe that this is not a watering down; it is a paradigm shift that we have before us and that we have helped to bring about, and this paradigm shift will also go down in history alongside the name Stavros Dimas. I should like to thank the Commissioner for his stubbornness, for his obstinacy, because that is ultimately what brought about this result.
Mr President, ladies and gentlemen, I too should like to make a point of praising Stavros Dimas. He tabled a very reasonable proposal. It is a shame that Environment Minister Borloo did not give Mr Dimas strong support against the diehard reactionary Heads of State from Germany and especially Italy. It was Mr Berlusconi and Mrs Merkel who made sure that we now have a directive which will result in 2012, when the rules in this directive have been exhausted, in higher average emissions from the new European car fleet than we have today. Whatever happened to ambition?
Mr Langen, I asked you last time to bring me proof that you are capable of this sort of basic calculation. I, at any rate, come on balance to the conclusion that this directive will not exert any pressure to innovate because, apart from the unambitious regulation of limit values, it recognises no penalty mechanism and because the limit value for 2020 was not made compulsory.
The current crisis in the automotive industry in Europe was caused by the automotive industry itself. It slept through and sat out decades of pressure to innovate. It failed to respond to the need to protect the climate or to the demands of the energy crisis and we are again passing up an opportunity to ensure there is constructive pressure here until well into the next decade.
Unless agreement is reached tomorrow on a binding long-term target, my group will be unable to vote for this directive. I am sorry, Mr Dimas, that it should be so. We must make an example of this directive. We must ask ourselves if Europeans really are serious in their ambitions to protect the climate, if they are not more daring with their gas-guzzling cars and cars as status symbols than we are in this directive.
Mr President, ladies and gentlemen, I would like to thank the rapporteur, Mr Sacconi, for his excellent work on the compromise, which was reached with decision, determination and, indeed, endurance.
The report on the reduction of CO2 emissions from light vehicles has added an important detail: the fight against climate change. For the first time, in fact, we have regulated CO2 emissions from passenger vehicles by imposing an ambitious and binding long-term target of 95 grams of CO2 per kilometre by 2020, at a time when the serious financial crisis and the subsidies given to the motor industry in non-EU countries are, together, severely testing our own industry. We have successfully fought to include a reduction in the penalties for slight deviations from the set targets.
We believe that the method the Commission has chosen to determine the reduction targets, based on the kerb weight of the average car, is questionable and unjustified from an environmental point of view. Indeed, a provision of this kind leads to a paradoxical situation in which vehicles that are lighter and smaller, and therefore less polluting, are in fact penalised. Nonetheless I believe and hope that, once appropriately balanced, the text will be able to give great impetus to a targeted effort. For these reasons I see the report on the reduction of vehicle CO2 emissions as a significant result and I am therefore in favour of its adoption.
Since 1990, emissions from the European transport industry have increased by over 30%. As early as 1995, the European Commission proposed an emissions requirement of 120 g per kilometre for European cars. However, what we are to vote on now is a lost opportunity. When this law comes into force in 2012, 35% of cars will be exempt. With so-called eco-innovations, car manufacturers are able to release even more emissions. The fines are so low that it is cheaper to ignore the law than to convert their production. What will become of Parliament's requirement of 95 g per kilometre by 2020? Nothing!
Vote for Amendment 50 put forward by the Confederal Group of the European United Left/Nordic Green Left and the Group of the Greens/European Free Alliance. Then we will have a truly binding emissions requirement for cars: 95 g of carbon dioxide by 2020. If this is adopted, we in the GUE/NGL Group are prepared to support this. Otherwise, we are not.
It is said that if two company managers are shut in a room they will immediately start to discuss how they can divide up the market between them and form a cartel. Unfortunately, this also applies to the two large political groups in this Parliament, the Group of the European People's Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament. Once again the PPE-DE Group and the PSE Group have chosen to ride roughshod over the rest of us. Who are the big losers in all this? Well, they are the environment and social democracy. For the environment, this is a lost opportunity to take control of the emissions from cars. As regards the Socialist Group, this agreement demonstrates that they are increasingly starting to resemble their environmentally unfriendly political opponents in the PPE-DE Group. It does not bode well.
Mr President, voluntary agreements to reduce CO2 emissions from cars were struck between car manufacturers back in the 1990s. According to these agreements, a considerable reduction in emissions should have been achieved by now.
There is very little evidence of this in practice, however. The average CO2 emissions from a car today are not that different from those of 10 years ago. That is why we must impose strict, binding rules. A strong industry lobby, however, has significantly weakened the original Commission proposal, which I regret.
What has been included, though, is a long-term goal of 95 g/km by 2020, which I am pleased about, but it depends on the interpretation to what extent this has been included effectively in the current text. Moreover, the short-term agreements have been watered down, which is partly attributable to a phase-in for both volume and penalties, as a result of which fewer efforts are made.
Consequently, I am unable to support the present agreement reached between the Council and Parliament, and I regret that the Commission proposal came to nothing.
(IT) Mr President, ladies and gentlemen, I have also been eager to take the floor to express my thanks for the work that has been done, above all by Mr Sacconi, who has by now accumulated experience that helps him to resolve even the most difficult of cases, but also of course by the French Presidency, the Council and the Commission. Their concerted efforts have enabled us to finalise all of these climate dossiers and this one in particular regarding the automobile sector which, as many have said, raised concerns due to the current economic situation.
Many of the speakers today have said that these are ambitious targets, from the initial ones for 2012 to the final ones for 2020, and that it was a wise decision to choose this single timeframe, which also applies to other reports that we will be adopting over the next few days. I also agree with the decision to introduce the modulated penalty system gradually, and the possibility of taking into account reductions achieved through the use of eco-innovations. All of these things stemmed from the trialogue among the institutions and, in my opinion, have enabled us to find solutions that lower the economic cost for manufacturers at this sensitive time, without affecting the general targets. An example of this is the introduction of super credits for cars emitting less than 50 g of CO2 per kilometre.
That said, I too would like to point out that, in all likelihood, the approach taken whereby the limit value of emissions will increase in line with vehicle weight will mean that smaller vehicles will not obey the general rule that 'he who pollutes the most, pays the most'. We are nonetheless pleased with the outcome and are happy to vote in favour of this report.
(ES) Mr President, I would first of all like to thank Mr Sacconi for his enormous patience and his wisdom, which enabled us not only to rescue a crucial regulation for the environment, economy, employment and industry, but also to rescue with this regulation the whole energy and climate change package, which in fact depended on this philosopher's stone.
I would like to congratulate him and us, because he has achieved an essential balance between carrots and sticks and, above all, he has succeeded in showing the carrots needed to drive such a complex text forward.
This report promotes the eco-innovations associated with reduced CO2 emissions, supports research and innovation into reducing emissions, and also promotes the biofuels and filling stations needed for that.
It also lays down estimates for the new car fleet by means of the target required, with a review and a proposal that the Commission should put forward in 2014, which will also take the framework into account.
It also considers zero-emission vehicles and very low-emission vehicles and their multiplier effect; this helps the industry and gives it not only a carrot but also an obligation, and it also provides consumers with better access to information.
All that is left for me to say is perhaps to beg Mr Sacconi to do everything he can to come back to Parliament again.
Mr President, when you consider the ambitions we had just a few months ago for reducing CO2 emissions from cars, these proposals are deeply disappointing. They let down the environment, they let down car drivers, who are going to be forced to pay more to use vehicles which use excessive quantities of fuel, and they even let down the European car industry, which will be at risk of being overtaken by more innovative competitors.
The argument is that the car industry is in financial crisis. But nothing we do, no proposals we make, no legislation we put into practice now will make any difference at all to the current situation of the industry. All we would be doing is telling the car designers to sit down in front of their computers and start building and designing the cars of the future.
This legislation is sad. It is bad. And, given that the International Energy Agency has just predicted that oil reserves across the world will peak within 10 years, it might even be described as completely mad. I shall not vote for it.
(DE) Mr President, I should like to express my thanks to Mr Guido Sacconi, because he has managed here to square the circle. If you look at what we agreed in the Davies report and in the CARS 21 report, where we actually want to start legislating in 2015, the substance of the Commission proposal has on the whole been safeguarded and there is a balance between social, ecological and economic criteria.
As far as innovation is concerned, I must say that Guido Sacconi has introduced a good instrument with the innovation bonus, because manufacturers of cars which emit less than 50 grams of CO2 will be rewarded if they sell the cars and not, as Jorgo Chatzimarkakis said, if they are sitting in showrooms or unveiled at motor shows. The cars must be sold in order for the bonus to be granted. That will exert pressure on the industry to get these cars to consumers quickly.
(PL) Mr President, it so happens that we debated the report by Mr Groote only yesterday. It was a very good report, and also related to the automotive sector, but to heavy vehicles.
Today we have Mr Sacconi's report before us. We have every reason to say loud and clear that, as the European Union, as Parliament, we are doing all we can to ensure that our people, that is to say, our citizens, benefit from an ever-higher standard of living, in relation to environmental protection. We need to ensure that industry can actually implement these actions. It will not be easy to do so, but it does appear to be possible.
A further point I should like to make is that there have to be buyers for the new products we are planning. Mr Sacconi's work indicates that there is reason to hope for success regarding these positive features, that is to say, the protection of the environment and the possibility of manufacturing vehicles of this type, which will then become accepted on the market. I should like to thank him for that.
(ES) Mr President, I would like to congratulate Mr Sacconi on the work he has done and the results his work has achieved.
The proposal that we are now examining has two main aims: to reach a limit of 95 grams per kilometre by 2020 through technological improvements in new vehicles, and to achieve an additional reduction by improving other systems or components, such as tyres or air conditioning, and promoting more economical driving styles.
We support the agreement because it is balanced. It helps to make a significant reduction in CO2 emissions and preserves the competitiveness of the European car industry.
We are working towards an ambitious agreement for 2020. What we are asking of the car industry is comparable to what we have asked of other production sectors, and now the industry itself needs to draw up its strategy to achieve the targets set.
Europe now produces one-third of all the cars manufactured worldwide. If we want to retain this privileged position, we must ensure that our cars are the cleanest and the safest of all. We will therefore have to invest in innovation and in promoting the renewal of our vehicle fleet.
(PL) (microphone initially disconnected) ... account for approximately one-third of greenhouse gas emissions into the atmosphere. There can be no doubt as to the need to support innovative solutions, aimed at introducing environmentally friendly technology.
We have achieved considerable success in this area recently. The constant rise in the number of motor vehicles means, however, that the positive effects are still not making themselves felt very strongly. That is why the Commission's initiative to accelerate the changes seems to be a step in the right direction.
We should keep in mind the achievement of the summit's aim, namely limiting the emission of harmful compounds. Nonetheless, we must also take account of the arguments put forward by vehicle manufacturers. They point out that the European automotive industry is one of the symbols of Europe's economic power and employs thousands of workers. The imposition of overly strict requirements could make this industry less competitive, due to the higher price of the vehicles produced. This in turn would result in huge job losses.
Such concerns are certainly justified if we consider the negative consequences of the economic crisis for the motor vehicle sector.
(RO) I would like to congratulate Mr Sacconi on his report on an area which is extremely important from an economic and social perspective, a fact which is also borne out by the European economic recovery plan. This objective will be attained through improvements in motor technology and technological innovations.
By 2012 carbon dioxide emissions produced by passenger cars should not exceed 130 g/km. Vehicle manufacturers must ensure, through a gradual process, that by 2012 65% of new cars meet these requirements and that by 2015 all new cars meet them. A bonus scheme will be applicable for cars with emissions below the specified limit, while penalties will be imposed on manufacturers for cars with emissions above this limit. The car manufacturing industry therefore needs to invest in new technologies to be able to produce green cars. Thank you.
Mr President, I much admire Mr Sacconi and usually agree with him, but not on this occasion.
The target of 95 g/km in 12 years' time is not an achievement, unfortunately. It is a major setback, and I wonder whether this legislation is about saving the environment or saving the car manufacturers.
I have the impression that on this occasion the environmentalists, not excluding Commissioner Dimas, have put up a fight to save the environment but they have lost to the major car manufacturers. This is very sad because we had a chance to make a difference and we missed it.
(SV) Mr President, who are we trying to protect by imposing limited requirements on the car industry? We talk about loopholes in the legislation. These are not loopholes. These are absolute motorways with emergency exits for the car industry, which avoids any responsibility and any requirements. Who benefits from this? Are we to continue to produce cars that no one in the world wants to drive? No. Most cars will in future be sold in India and China and other developing countries, and they want low-energy cars. Our planet wants low-energy cars and Europe's consumers want low-energy cars. Are we, then, to allow the car industry to live in a fantasy world where they can continue to produce cars that no one wants? No. This is a bad policy for the environment, for consumers, for the economy and for research. A total failure, in other words. We are therefore unable to support this proposal.
Mr Sacconi, we have reached the end, but not the end of our understanding, I think.
Mr President, ladies and gentlemen, here is a simple calculation that anyone can do on their own, with paper and pen. Given that the average CO2 emissions from cars sold in 2005 were 159 grams per kilometre, on the basis of this regulation introducing a binding target for 2020 of 95 grams per kilometre, we will have cut the average emissions from cars sold by 38% in 2020. It is quite easy to work out, and you do not need an impact assessment to get the answer. I think it is extraordinary.
My apologies to those of you who have praised me and thanked me for my work and who approve of this compromise, which seems to me to be a large majority of you, but allow me to address mainly the dissenters and our friends from the Group of the Alliance of Liberals and Democrats for Europe, namely Mr Davies, who are once again demonstrating their inability to take responsibility. They just call for wonderful targets, but when it comes to decision time, they leave it to us to decide.
Well, I only hope that the same farce does not begin that I had over REACH (the Regulation on chemicals and their safe use), because these same groups said that REACH too was giving in, that it was a betrayal. A month later it was heralded on their websites as a great environmental success for the Union, making the EU the world leader, we might say, in the control of chemical substances. I hope that this time I will be spared such a farce.
Thank you, Mr Borloo, and Mr Dimas, too; your opinion as you expressed it is clear and will help us bring this difficult work to its conclusion with tomorrow's vote.
The debate is closed.
The vote will take place on Wednesday 17 December 2008.
Written statements (Rule 142)
This morning I attended a clean mobility conference in a college of higher education in Limburg. The conference focused on electric cars. It is obvious that the time is right to switch to this environmentally friendly technology. The era of fossil fuels has run its course.
The current crisis which the car industry is facing also offers opportunities to completely change tack. The manufacturers must, in exchange for the government support and guarantees they are receiving, invest far more in this technology of the future, or affordable batteries with a greater range, in other words.
The government, in turn, should support this switch far more resolutely, not least fiscally.
Since 2005, there has been a Commission proposal on the table to reform car tax and to coordinate this at European level. This proposal should be re-submitted to the ministers. Car tax should be re-calculated on the basis of emissions criteria. People who drive electric cars and emit hardly any CO2 or soot particles, if at all, should be rewarded fiscally for this.
It is time for a radical switch. The engineers have done their bit. It is now up to the government to push the car manufacturers further in the right direction and to do so quickly.
The current debate on the so-called environmental package confirms the ambitious targets Europe has set itself in relation to combating climate change. The European automotive industry is part and parcel of Europe's strategy to achieve a 20% reduction in greenhouse gases, make our economy less energy-intensive and increase the proportion of energy derived from renewable sources by 2020 in comparison to 1990.
This is particularly relevant as regards reducing CO2 emissions. According to EU data, private cars produce 12% of all CO2 emissions on the territory of the Community. This high level of emissions is mainly due to the increasing number of cars and to greater use of road transport, which has not been compensated for by improvements in engine construction or reduction in vehicle weight.
It is planned to reduce the CO2 emission limits for private cars to 120 grams per kilometre by 2012. It is also planned to set out a long-term strategy for the reduction of this limit to 95 grams per kilometre by 2020. This is in line with the European Parliament's opinion that it takes five to seven years to bring out new types of motor vehicles. This of course impacts on the development and production cycles of the motor vehicle industry.
The principles adopted are certainly ambitious from an environmental point of view. On the other hand, increased investment in research and development required due to the new standards will encourage scientific research on technical solutions to achieve fuel saving. This increases the level of innovation in the motor vehicle sector, which will in turn promote the competitiveness of Europe's economy.
The current financial and economic crisis poses massive challenges for the automotive and supply industry. Sales figures are falling and many factories have suspended production until the end of the year. In Germany, every seventh job depends directly or indirectly on car manufacture. One important policy objective must be to create framework conditions to protect jobs in Germany even in times of crisis. The regulation has therefore come along at completely the wrong time.
I am sorry that the report tabled does not create incentives to stem emissions. This would, in my opinion, have been the right approach to climate change, including in times of economic crisis. The threat of horrendous penalties is not a solution.
I am therefore of the opinion that private agendas are being pursued here to the detriment of the German economy. What is important to me is to promote protection of the climate, but not to the detriment of individual EU Member States. This regulation hits not only German car manufacturers themselves, but also, above all, the mostly medium-sized suppliers, many of which are located in the Nürnberg Metropolitan Region. As a new MEP for Nürnberg, I cannot therefore vote in favour of this report.